PER CURIAM.
This is an appeal from the denial of a petition for injunctive relief or in the alternative for a writ of mandamus. Petitioners, who are incarcerated in a state prison, alleged that the Department of Corrections failed to provide an up-to-date law library and meaningful access to the law library. The trial court denied the petition without a hearing stating in its order that “the matters complained of are currently being resolved by the State of Florida.” The record before this court reveals no factual basis for the assertion by the trial court.
We reverse and remand with instructions for the trial court to issue an alternative writ of mandamus or an order to show cause why the alternative writ of mandamus should not be granted and then to hold a hearing.
McCORD, C. J., and BOYER and MILLS, JJ., concur.